                Case 1:19-bk-11353                   Doc 3       Filed 04/15/19 Entered 04/15/19 14:49:12                                 Desc Main
                                                                 Document      Page 1 of 3
Fill in this information to identify your case:

                  Robert Lee Sparks
Debtor 1          __________________________________________________________________
                    First Name               Middle Name               Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name               Middle Name               Last Name


                                        ______________________
United States Bankruptcy Court for the:Southern District of Ohio District of __________
                                                                                   (State)
Case number         ___________________________________________                                                                                 Check if this is an
 (If known)                                                                                                                                        amended filing



  Official Form 108
  St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                             12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that    Did you claim the property
                                                                                        secures a debt?                                    as exempt on Schedule C?

          Creditor’s                                                                    Surrender the property.                           
                                                                                                                                           ✔ No
          name:           Regional Acceptance Co
                                                                                        Retain the property and redeem it.                 Yes
         Description of          2015 Kia Optima
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________


         Creditor’s        Esb/Harley Davidson Cr                                       Surrender the property.                           
                                                                                                                                           ✔ No
         name:
                                                                                        Retain the property and redeem it.                 Yes
         Description of          2009 Harley-Davidson Dyna Supra
         property                Glide                                                 
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s      Onemain                                                       
                                                                                       ✔ Surrender the property.                           
                                                                                                                                           ✔ No
         name:
                                 2006 Ford Explorer                                     Retain the property and redeem it.                 Yes
         Description of
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s        World Finanace Corpora                                       Surrender the property.                            No
         name:
                                 Household goods - 100.00 Bedroom                       Retain the property and redeem it.                
                                                                                                                                           ✔ Yes
         Description of
         property                suite                                                  Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                 300.00 Living Room Suite
                                 50.00 Dining Room Suite                                Retain the property and [explain]:
                                                                                        ✔

                                                                                             ______________________________________
                                                                                              Avoid Lien


  Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
             Case 1:19-bk-11353                 Doc 3       Filed 04/15/19 Entered 04/15/19 14:49:12                         Desc Main
                     Robert Lee Sparks
                                                            Document      Page 2 of 3
Debtor              ______________________________________________________                   Case number (If known)_____________________________________




 Pa rt 2 :          List Y our Une x pire d Pe rsona l Prope rty Le a se s

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                            Will the lease be assumed?

         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
         Description of leased                                                                                       Yes
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:




 Pa rt 3 :          Sign Be low



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



  /s/ Robert Lee Sparks
         ___________________________________________             ___________________________________________
     Signature of Debtor 1                                         Signature of Debtor 2

             04/15/2019
     Date _________________                                        Date _________________
             MM /    DD   /   YYYY                                      MM /   DD /   YYYY




 Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                          page 2
            Case 1:19-bk-11353           Doc 3        Filed 04/15/19 Entered 04/15/19 14:49:12                Desc Main
               Robert Lee Sparks                      Document      Page 3 of 3
 Debtor 1                                                          _                 Case number (if known)
              First Name   Middle Name    Last Name



                                              Continuation Sheet for Official Form 108
1) Creditors who have secured claims

Lendmark Financial                Household goods -            Has exemptions
Ser                               150.00 Washer/Dryer
                                  50.00 Stove
                                  25.00 Microwave
                                  100.00
                                  Miscellaneous
                                  Appliances




  Official Form 108                          Statem ent of Intention for Individuals Filing Under Chapter 7
